Citation Nr: 9901399	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the right (major) clavicle, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of 
dislocation of the right hip, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 until June 
1973.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of January 1996 and December 1996 from the Cleveland, Ohio 
Regional Office (RO) which denied increased ratings for 
residuals of fractured right clavicle and residuals of right 
hip dislocation, respectively.  


REMAND

The veteran presented testimony at a personal hearing at the 
RO in October 1997. He testified that his service-connected 
right clavicle and right hip disabilities had progressively 
worsened over the years and that he took medication several 
times a day for relief of pain.  He required the use of a 
cane for the past six months on account of the right hip 
disorder, and that both conditions resulted in significant 
activity restrictions which substantially hampered his 
ability to make a living.  The statements made by the veteran 
regarding his employment have been interpreted by the RO as a 
request for individual unemployability benefit.  The 
appellant stated that he continued to seek regular treatment, 
including physical therapy, for the service-connected 
orthopedic disabilities at the VA, and said that he had been 
told by his physician that the conditions were getting worse.  

The veteran has indicated that he receives regular VA 
outpatient treatment for his service-connected disabilities; 
however, no records of treatment beyond October 1997 have 
been associated with the claims folder.  These records should 
be requested and secured.  

The appellant has not been afforded a VA examination for 
compensation and pension purposes since December 1996.  The 
Board notes that shortly before the initiation of his claim, 
the United States Court of Veterans' Appeals promulgated a 
decision which held that in evaluating a service-connected 
musculoskeletal disability, functional loss due to pain under 
38 C.F.R. § 4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998) must be considered.  The Court 
held that when a Diagnostic Code did not subsume 38 C.F.R. 
§§ 4.40 and 4.45, those provisions were for consideration, 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  The Board observes that the tenets 
of DeLuca were not adequately considered by the VA examiners 
in December 1996, and is of the opinion that more 
comprehensive examinations encompassing those principles 
should be accomplished.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, to include securing medical 
records to which reference has been made, and conducting a 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See 
Gilbert v. Derwinski, 1 Vet.App. 49,55 (1990); and Hyder v. 
Derwinski, 1 Vet.App. 221 (1991); and Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  Accordingly, under the 
circumstances, the case is REMANDED to the RO for the 
following actions:

1.  Any and all VA outpatient clinical 
records pertaining to the veterans right 
shoulder and right hip disorders dating 
from October 1997 should be requested and 
associated with the claims folder.  

2.  The veteran should subsequently be 
scheduled for a VA orthopedic examination 
to determine the nature and extent of any 
and all current disability associated 
with his right shoulder and right hip.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail by the orthopedist.  The claims 
folder and a copy of this remand must be 
made available to the examiner for use in 
the study of this case.  In accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995), the findings on examination of 
the right shoulder and right hip must 
indicate whether there is any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and an 
opinion should be provided as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact must be so 
stated. 

3.  The veteran should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report as scheduled.  If he 
fails to report for the examination, this 
fact should be noted in the claims folder 
and a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder. 

4.  After the development requested 
has been completed, the RO should 
review any such examination report 
to ensure that it is in complete 
compliance with the directives of 
this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at 
once.

5.  The RO should then again consider 
the claims and determine whether or not 
they may be granted.  If any action 
remains adverse to the veteran, he and 
his representative should be furnished 
a supplemental statement of the case 
and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
